UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1066


HESMAN TALL,

                    Plaintiff - Appellant,

             v.

MARYLAND DEVELOPMENTAL DISABILITIES ADMINISTRATION;
MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:15-cv-03811-ELH)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hesman Tall, Appellant Pro Se. Rebecca Jean Coleman, William G. Dunlap, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hesman Tall appeals the district court’s order dismissing his civil action for lack

of jurisdiction under Fed. R. Civ. P. 12(b)(1). “We review a district court’s dismissal for

lack of subject matter jurisdiction under Rule 12(b)(1) de novo,” Demetres v. E. W.

Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015), and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.          Tall v. Md.

Developmental Disabilities Admin., No. 1:15-cv-03811-ELH (D. Md. filed on Dec. 29,

2016 & entered Dec. 30, 2016). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                            2